17-52679-amk   Doc 75   FILED 06/25/20   ENTERED 06/25/20 10:43:33   Page 1 of 7
17-52679-amk   Doc 75   FILED 06/25/20   ENTERED 06/25/20 10:43:33   Page 2 of 7
17-52679-amk   Doc 75   FILED 06/25/20   ENTERED 06/25/20 10:43:33   Page 3 of 7
17-52679-amk   Doc 75   FILED 06/25/20   ENTERED 06/25/20 10:43:33   Page 4 of 7
17-52679-amk   Doc 75   FILED 06/25/20   ENTERED 06/25/20 10:43:33   Page 5 of 7
17-52679-amk   Doc 75   FILED 06/25/20   ENTERED 06/25/20 10:43:33   Page 6 of 7
17-52679-amk   Doc 75   FILED 06/25/20   ENTERED 06/25/20 10:43:33   Page 7 of 7
